Citation Nr: 1544498	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-04 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2015, the Board remanded this appeal for further development.  Pursuant to the remand directives, the Veteran was provided a VA medical examination in August 2015.  


FINDING OF FACT

The Veteran's service-connected PTSD results in disability that most closely approximates total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Disability Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Rating Mental Health Disorders

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under the General Rating Formula, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

III.  Analysis

The appeal period before the Board begins on February 17, 2010, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The Veteran seeks a disability rating in excess of 70 percent for his service-connected PTSD.  A 70 percent rating is the second highest schedular rating available for mental health disorders.  In order to qualify for a higher 100 percent rating, a total disability rating, mental health functioning must more nearly approximate total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  For the reasons that follow, the Board finds that the Veteran's PTSD does more nearly approximate total occupational and social impairment and therefore a 100 percent rating is warranted.

A review of the record shows that the Veteran's PTSD more nearly approximates the criteria corresponding to a 100 percent rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411.  This conclusion is supported by the June 2011 VA examination report, wherein the examining VA psychologist concluded that the Veteran's PTSD manifested in total occupational and social impairment.  The examination revealed that the Veteran suffers from serious symptoms such as intermittent suicidal ideation without intent, obsessional rituals that interfere with his sleep, intermittently irrelevant speech, memory loss, poor attention/concentration, near-continuous depression, irritable outbursts, paranoia, and an inability to establish and maintain effective relationships.  With regards to the occupational impact of the Veteran's symptoms, the psychologist determined that their severity precludes him from gainful employment entirely.  With regard to social functioning, as noted above, the psychologist found that the Veteran has an inability to establish and maintain effective relationships.  The psychologist wrote that his mood symptoms contribute to marital discord, emotional distancing from his children, social withdrawal, and a loss of interest in leisure activities.  The Veteran did report to having a few people he considers friends but added that he infrequently socializes and often will not even answer the telephone or the door to his home.  The psychologist wrote that the Veteran's chronic sleep impairment contributes to daytime fatigue, irritability, and diminished concentration.  The psychologist also opined that significant future improvement is unlikely given the chronicity and severity of the Veteran's symptoms despite his regular involvement in mental health treatment. 

The Board acknowledges that the Veteran underwent a more recent VA examination in January 2015 and that VA psychologist found his level of impairment to be less than total.  In reviewing the examination report, the Board finds that many of the same symptoms noted in the June 2011 examination were found and it appears that they have a similar effect the Veteran's occupational and social functioning.  Noted differences include a lack of suicidal ideation and obsessive rituals and the Veteran reported to having hobbies of fishing and working at home and to volunteering with the honor guard of VFW.  Based on this examination, the VA psychologist determined the Veteran's PTSD to result in occupational and social impairment with deficiencies in most areas.

Given these two examinations, the Veteran's ongoing VA treatment, and the lay evidence of record, in which he has continued to report serious symptoms such as suicidal ideation, being a persistent danger to himself and others, audio hallucinations, lapses in memory, etc., the Board finds that the evidence as to the impact of his PTSD on his occupational and social impairment is in equipoise.  See, e.g., February 2012 Psychiatry Note and January 2012 Notice of Disagreement.  It also appears that the Veteran's symptoms and their effects have generally been consistent throughout the period on appeal.  Accordingly, the Board finds it appropriate to resolve reasonable doubt in his favor; the Veteran's PTSD more nearly approximates total occupational and social impairment, corresponding to a 100 percent rating pursuant to DC 9411.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.  A higher 100 percent rating is warranted.


ORDER

A disability rating of 100 percent for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


